May 31, 2012 By EDGAR and facsimile (202) 942-9528 Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Attn: Ms. Beverly A. Singelton Re: Two River Water Company Response to your letter dated May 22, 2012 Form 10-K for Fiscal Year Ended December 31, 2011 Review Your file number: 0-51139 Request for additonal time to respond to your inquiries Dear Ms. Singleton: This correspondence follows our phone call this morning whereby we requested an additional 10 business days to responded to the above referenced letter. You have grantedTwo Rivers Water Companyuntil June 20, 2012 to submit our response. Thank you. Respectfully submitted, /s/ Wayne Harding, CFO Two Rivers Water Company Two Rivers Water Company – 2000 South Colorado Blvd. Tower 1 Ste 3100– Denver, CO 80222
